RESOLUCION
En conformidad con la Regla 1(a)(1) y (a)(2) del Regla-mento de la Comisión de Reputación para el Ejercicio de la Abogacía, In re Regl. Com. Reput. Ejer. Abo., 146 D.RR. 501 (1998), se designa como miembros asociados al Ledo. Héctor Saldaña Egozcue y a la Leda. Waleska Delgado Ma-rrero por un término adicional de dos años.

Esta resolución tendrá vigencia inmediata. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo